MEMORANDUM **
We have reviewed appellant’s many filings in response to this court’s order to show cause. After reviewing the record, we conclude that the district court order denying the motion for new trial should be affirmed. Although appellant claimed that he was too ill to file a motion for reconsideration on time in the district court, he filed numerous other motions during that same time period. Accordingly, the district court properly denied the motion.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.